Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 1 of 41            FILED
                                                                   2021 Jul-23 PM 02:15
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                     EXHIBIT A
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 2 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 3 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 4 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 5 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 6 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 7 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 8 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 9 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 10 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 11 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 12 of 41
Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 13 of 41
            Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 14 of 41


                                      AlaFile E-Notice




                                                                        68-CV-2021-900312.00


To: VIRGINIA FLOWERS GAMBACURTA
    vgambacurta@carrallison.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                 DEBRA CRAIG V. DOLLAR TREE
                                    68-CV-2021-900312.00

                      The following answer was FILED on 7/21/2021 8:57:26 AM




    Notice Date:    7/21/2021 8:57:26 AM




                                                                      KAREN DUNN BURKS
                                                                    CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                                  1851 2ND AVENUE NORTH
                                                                               SUITE 130
                                                                      BESSEMER, AL, 35020

                                                                                205-497-8510
                                            DOCUMENT 8
           Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 PageELECTRONICALLY
                                                                   157/21/2021    FILED
                                                                      of 41 8:57 AM
                                                                                   68-CV-2021-900312.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                               KAREN DUNN BURKS, CLERK
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                  BESSEMER DIVISION


DEBRA CRAIG, an individual,                       )
                                                  )
     Plaintiff(s),                                )
                                                  )
v.                                                )    CIVIL ACTION NO.: 68-CV-2021-900312
                                                  )
DOLLAR TREE, a corporation, et al.                )
                                                  )
                                                  )
     Defendant(s).                                )

____________________________________________________________________________

                                  ANSWER
____________________________________________________________________________

         COMES NOW the Defendant designated as “Dollar Tree” (hereinafter “Dollar Tree” or

“Defendant”) and for answer to Plaintiff’s Complaint, states as follows:

         1.      Admitted, upon information and belief.

         2.      Defendant admits that the duty owed to Plaintiff will be determined by Plaintiff’s

classification as an invitee, licensee or trespasser at the time of the subject incident.

         3.      Defendant denies the material allegations in this paragraph and demands strict

proof thereof.

         4.      Defendant denies the material allegations in this paragraph and demands strict

proof thereof.

         5.      Defendant denies the material allegations in this paragraph and demands strict

proof thereof.

         6.      Defendant denies the material allegations in this paragraph, as it relates to Dollar

Tree, and demands strict proof thereof.

                                          FIRST DEFENSE

         Defendant denies the material allegations in the Complaint and demands strict proof

thereof.
                                            DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 16 of 41



                                         SECOND DEFENSE

       The Complaint, in whole or in part, fails to state a claim against Defendant Dollar Tree

upon which relief may be granted.

                                          THIRD DEFENSE

       The Complaint asserts claims which may be barred under the applicable statutes of

limitations and/or statutes of repose.

                                         FOURTH DEFENSE

       Defendant denies that it was guilty of any negligence or wantonness which proximately

caused or contributed to the cause of Plaintiff’s alleged injuries and damages.

                                          FIFTH DEFENSE

       Defendant avers that Plaintiff’s claims are barred by contributory negligence and/or

assumption of the risk.

                                          SIXTH DEFENSE

       Defendant denies that Plaintiff was injured to the nature and extent claimed and contests

damages.

                                         SEVENTH DEFENSE

       Plaintiff’s claims are barred by the equitable doctrines of laches, waiver, equitable,

estoppel, collateral estoppel and/or judicial estoppel.

                                         EIGHTH DEFENSE

       Plaintiff is barred from recovering under the Complaint in that there is no causal connection

or relationship between the alleged negligence and/or wantonness of Defendant and the Plaintiff’s

alleged injuries or damages.

                                          NINTH DEFENSE

       Any damages suffered by Plaintiff were proximately caused by the acts or omissions of a

third party over whom Defendant has/had no control.
                                           DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 17 of 41



                                        TENTH DEFENSE

       Defendant pleads the failure of Plaintiff to mitigate Plaintiff’s alleged damages.

                                      ELEVENTH DEFENSE

       Defendant avers lack of notice of the condition referenced in Plaintiff’s Complaint.

                                       TWELFTH DEFENSE

       Defendant avers that any alleged hazard or defect in the premises was an open and

obvious condition which bars Plaintiff’s recovery.

                                     THIRTEENTH DEFENSE
       Plaintiff is not the proper party to prosecute this action.

                                    FOURTEENTH DEFENSE

       Plaintiff is not the real party in interest and lacks standing to prosecute this action.

                                      FIFTEENTH DEFENSE

       Defendant pleads the damages alleged by Plaintiff in the Complaint are not allowed under

applicable law.

                                      SIXTEENTH DEFENSE

       Defendant avers improper and/or insufficiency of service of process.

                                   SEVENTEENTH DEFENSE

       Defendant denies it engaged in any act or omission that would allow an award of punitive

damages.

                                     EIGHTEENTH DEFENSE

       Defendant avers that Plaintiff’s claimed injuries and damages were the result of

superseding or intervening acts other than Defendant’s conduct as alleged by Plaintiff.

                                     NINETEENTH DEFENSE

       Defendant pleads improper venue and Plaintiff’s claims are barred by Ala. R. Civ. P.

12(b)(3).
                                            DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 18 of 41



                                      TWENTIETH DEFENSE

       Defendants plead the defense of lack of subject matter jurisdiction.

                                    TWENTY-FIRST DEFENSE

       Plaintiff’s Complaint, and each and every count thereof, to the extent that it seeks

exemplary or punitive damages, violates Defendant’s right to procedural due process under the

Fourteenth Amendment of the United States Constitution and under the Constitution of the State

of Alabama, and, therefore, fails to state a cause of action under which either punitive or

exemplary damages may be awarded.

                                  TWENTY-SECOND DEFENSE

       Plaintiff’s Complaint, in each and every count thereof, to the extent that it seeks punitive

or exemplary damages, violates Defendant’s right to protection from “excess fines” as provided

in the Eighth Amendment of the United States Constitution and Article I, Section 15 of the

Constitution of the State of Alabama, and violates Defendant’s right to substantive due process

as provided in the Fifth and Fourteenth Amendment to the United States Constitution and

provided in the Constitution of the State of Alabama, and, therefore, fails to state a cause of action

supporting the punitive or exemplary damages claim.

                                   TWENTY-THIRD DEFENSE

       Any award of punitive damages to Plaintiff in this case will be violative of the constitutional

safeguards provided to Defendant under the Constitution of the United States of America.

                                  TWENTY-FOURTH DEFENSE

       Any award of punitive damages to Plaintiff in this case would be violative of the

constitutional safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment of the Constitution of the United States in that punitive damages are vague and not

rationally related to the legitimate government concerns or interests.
                                           DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 19 of 41



                                   TWENTY-FIFTH DEFENSE

       Any award of punitive damages to Plaintiff in this case will be violative of Article I, Section

6 of the Constitution of the State of Alabama, which provides that no person shall be deprived of

life, liberty or property except by due process of law, in that punitive damages are vague and are

not rationally related to legitimate government concerns or interests.

                                   TWENTY-SIXTH DEFENSE

       Any award of punitive damages to Plaintiff in this case will be violative of the procedural

safeguards provided to Defendant under the Sixth Amendment to the Constitution of the United

States in that punitive damages are penal in nature and consequently, Defendant is entitled to

the same procedural safeguards accorded to criminal defendants.

                                 TWENTY-SEVENTH DEFENSE

       It is violative of the Self-Incrimination Clause of the Fifth Amendment to the Constitution

of the United States of America to impose against Defendant punitive damages, which are penal

in nature, yet compel Defendant to disclose potentially incriminating documents and evidence.

                                  TWENTY-EIGHTH DEFENSE

       It is violative of the Self-Incrimination Clause Article I, Section 6 of the Constitution of the

State of Alabama to impose against Defendant punitive damages, which are penal in nature, yet

compel Defendant to disclose potentially incriminating documents and evidence.

                                   TWENTY-NINTH DEFENSE

       It is violative of the rights guaranteed by the Constitution of the United States of America

and the Constitution of the State of Alabama to impose punitive damages against Defendant

which are penal in nature by requiring a burden of proof by Plaintiff which is less than the “beyond

a reasonable doubt” burden required in criminal cases.

                                      THIRTIETH DEFENSE

       Any award of punitive damages to Plaintiff in this case will be violative of the Eighth

Amendment of the Constitution of the United States in that said damages would be an excessive
                                           DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 20 of 41



fine in violation of the Excessive Fines Clause to the Eighth Amendment of the Constitution of the

United States.

                                    THIRTY-FIRST DEFENSE

       Any award of punitive damages to Plaintiff in this case would be violative of the Equal

Protection Clause of the Fourteenth Amendment of the Constitution of the United States.

                                  THIRTY-SECOND DEFENSE

       The imposition of punitive damages in this case violates the Due Process Clause of

Amendment V and XIV to the United States Constitution and Article I, Sections 1, 2, 6, 11, 13, 15,

27 and 35 of the Alabama Constitution, because the authorization for unlimited punitive damages

awards has a substantial chilling effect on the exercise of fundamental rights to liberty and of

access to the Courts. Among other things, the present procedure and standards for imposing

punitive damages are unconstitutionally vague and violate Due Process under the aforesaid State

and Federal Constitution provisions by (1) failing to provide sufficiently objective and specific

standards by which juries may decide whether to award punitive damages and to determine the

amount of punitive damage awards; (2) failing to provide sufficiently objective and specific

standards by which juries may impose punitive damages based on the culpability of alleged

tortfeasors; (3) failing to provide sufficiently objective and specific standards by which juries may

award punitive damages against multiple defendants for different alleged acts of wrongdoing; (4)

failing to provide sufficiently objective and specific standards by which juries may award separate

judgment against alleged joint tortfeasors; (5) by failing to provide a sufficiently clear, objective

and specific standard for appellate review of awards for punitive damages; and (6) by failing to

provide a meaningful opportunity for challenging the excessiveness of such awards.

                                    THIRTY-THIRD DEFENSE

       The imposition of punitive damages in this case violates the Equal Protection Clause of

Amendments V and XIV of the United States Constitution and deprives Defendant of the right to

equal protection under the law provided in Article I, Sections 1, 6 and 22 of the Alabama
                                            DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 21 of 41



Constitution, became, among other reasons, criminal defendants are placed in a position of a

distinct advantage over civil defendants of comparable culpability due to the disparity in punitive

treatment for similar conduct and because the absence of sufficiently objective and specific

standards for the imposition of punitive damages fails to ensure equality of treatment between

and among similarly situated defendants.

                                   THIRTY-FOURTH DEFENSE

        Defendant pleads that the protections of Ala. Code §§ 6-11-23(a) and 6-11-24 apply to

this action.

                                     THIRTY-FIFTH DEFENSE

        Defendant pleads that the protections of Ala. Code §§ 6-11-20 and 6-11-21 may apply to

this action.

                                     THIRTY-SIXTH DEFENSE

        Any award of punitive damages to Plaintiff in this case is prohibited by the Due Process

Clause of the Fourteenth Amendment until Defendant has first been provided with “an opportunity

to present every available defense.” Philip Morris v. Williams, 127 S.C.1057, 1063 (2007).

                                   THIRTY-SEVENTH DEFENSE

        Any claim for punitive damages, on its face and/or as applied in this case, is an

unconstitutional taking of property from Defendant without due process, to the extent that Plaintiff

seeks to punish Defendant for an injury inflicted upon nonpareils to this litigation (e.g. victims

whom the Plaintiff does not represent). “[The Constitution’s Due Process Clause forbids a State

to use a punitive damages award to punish a defendant for injury that it inflicts upon nonpareils .

. ., i.e., injury that it inflicts upon those who are, essentially, strangers to the litigation.” Philip

Morris v. Williams, 127 S.C. 1057, 1063 (2007). The Due Process Clause prohibits punishment

of a defendant based on an injury to a nonparty because “a defendant threatened with punishment

for such injury has no opportunity to defend against the charge.” Id.
                                           DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 22 of 41



                                   THIRTY-EIGHTH DEFENSE

       Any claim for punitive damages, on its face and/or as applied in this case, is improper

because the State lacks proper standards to “cabin the jury’s discretionary authority.” Thus, the

punitive damage system in place in the State deprive Defendant of “fair notice . . . of the severity

of the penalty that [could be] imposed],” and subjects Defendant to an “arbitrary punishment” that

did not reflect an “application of law” but rather “a decision maker’s caprice.” Philip Morris v.

Williams, 127 S.C. 1057, 1063 (2007).

                                   THIRTY-NINTH DEFENSE

       Any claim for punitive damages, on its face and/or as applied in this case, is improper

because the State’s law does not provide the appropriate standards for the imposition of punitive

damages. Thus, the State’s procedure forwarding punitive damages unnecessarily deprives

juries of proper legal guidance and subjects Defendant to arbitrariness and inadequate notice.

“[Given the risks of arbitrariness, inadequate notice, and imposing one State’s policies on other

States, it is particularly important that States avoid procedure that unnecessarily deprives juries

of proper legal guidance.” Philip Morris v. Williams, 127 S.C. 1057, 1062 (2007) (citations

omitted.)

                                      FORTIETH DEFENSE

       Any claim for punitive damages, on its face and/or as applied in this case, is improper

because the State’s law does not provide the appropriate standards for the imposition of punitive

damages. Thus, the State’s procedure for awarding punitive damages unnecessarily deprives

juries of proper legal guidance and subjects Defendant to arbitrariness and inadequate notice.

“Given the risks of arbitrariness, inadequate notice, and imposing one State’s policies on other

States, it is particularly important that States avoid procedure that unnecessarily deprives juries

of proper legal guidance.” Philip Morris v. Williams, 127 S.C. 1057, 1059 (2007) (citations

omitted.)
                                           DOCUMENT 8
          Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 23 of 41



                                     FORTY-FIRST DEFENSE

       Plaintiff’s claims for punitive damages against the Defendant cannot be sustained because

an award of punitive damages based on anything other than Defendant’s conduct toward actual

parties imposes “one State’s (or one jury’s) “policy choice” upon “neighboring states” with different

public policies,” in violation of the Due Process Clause of the United States Constitution. Philip

Morris v. Williams, 127 S.C. 1057, 1059 (2007) (quoting BMW of North America v. Gore, 517 U.S.

559, 568, 116 S. Ct. 1589, 134 L. Ed. 2d 809).

                                   FORTY-SECOND DEFENSE

       Any claim for punitive damages, on its face and/or as applied in this case, is improper

under the Due Process Clause of the Fourteenth Amendment because there are no standards

provided by the State law for the imposition of punitive damages. “It is constitutionally important

for a court to provide assurance that a jury is asking the right question.” Philip Morris v. Williams,

127 S.C. 1057, 1059 (2007).

                                    FORTY-THIRD DEFENSE

       Any claim for punitive damages, on its face and/or as applied in this case, is improper

because the State lacks proper standards for the imposition of punitive damages. Thus, the

punitive damage system in place in State creates an unnecessary risk of confusion and

misunderstanding by the jury in awarding such damages. Pursuant to the Due Process Clause

of the United States Constitution, this Court must protect Defendant.                   “Where the

misunderstanding is a significant one . . . a court, upon request, must protect against that risk.”

Philip Morris v. Williams, 127 S.C. 1057, 1065 (2007).” Federal constitutional law obligates

[courts] to provide some form of protection [to defendants] in appropriate cases.” Id. (emphasis

added).

                                               /s/ Virginia F. Gambacurta
                                               GLENN E. IRELAND (IRE002)
                                               VIRGINIA F. GAMBACURTA (FLO033)
                                               A. BRITTON O’SHIELDS (O’S002)
                                               Attorneys for Defendant
                                         DOCUMENT 8
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 24 of 41




OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
       vgambacurta@carrallison.com
       boshields@carrallison.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of July, 2021, I have served a copy of the above and
foregoing on counsel for all parties by:

              Facsimile transmission;
              Hand Delivery;
              Placing a copy of same in the United States Mail, properly
              addressed and first-class postage prepaid to; and/or
         XX   Using the Alafile or CM/ECF system which will send notifications of
              such to the following:

T. Geoffrey Dillard, Esq.
Timothy L. Dillard, Esq.
Dillard & Associates, L.L.C.
3928 Montclair Road, Suite 208
Birmingham, Alabama 35213
dillardandassoc@aol.com


                                            /s/ Virginia F. Gambacurta
                                            OF COUNSEL
            Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 25 of 41


                                      AlaFile E-Notice




                                                                        68-CV-2021-900312.00


To: VIRGINIA FLOWERS GAMBACURTA
    vgambacurta@carrallison.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                 DEBRA CRAIG V. DOLLAR TREE
                                    68-CV-2021-900312.00

                     The following discovery was FILED on 7/21/2021 9:11:58 AM




    Notice Date:    7/21/2021 9:11:58 AM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
                                            DOCUMENT 10
          Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 PageELECTRONICALLY
                                                                  267/21/2021    FILED
                                                                     of 41 9:11 AM
                                                                                 68-CV-2021-900312.00
                                                                                 CIRCUIT COURT OF
                                                                            JEFFERSON COUNTY, ALABAMA
                                                                             KAREN DUNN BURKS, CLERK
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                  BESSEMER DIVISION


DEBRA CRAIG, an individual,                         )
                                                    )
     Plaintiff(s),                                  )
                                                    )
v.                                                  )   CIVIL ACTION NO.: 68-CV-2021-900312
                                                    )
DOLLAR TREE, a corporation, et al.                  )
                                                    )
                                                    )
     Defendant(s).                                  )

____________________________________________________________________________

                NOTICE OF SERVICE OF DISCOVERY DOCUMENTS
____________________________________________________________________________


         NOTICE is hereby given to the Clerk of this Court that the following documents were

duly served on all counsel of record in the above proceeding.

             •   Defendant’s First Interrogatories to Plaintiff; and

             •   Defendant’s First Requests for Production of Documents to Plaintiff.




                                                /s/ Virginia F. Gambacurta
                                                GLENN E. IRELAND (IRE002)
                                                VIRGINIA F. GAMBACURTA (FLO033)
                                                A. BRITTON O’SHIELDS (O’S002)
                                                Attorneys for Defendant

OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
       vgambacurta@carrallison.com
       boshields@carrallison.com
                                         DOCUMENT 10
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 27 of 41




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of July, 2021, I have served a copy of the above and
foregoing on counsel for all parties by:

              Facsimile transmission;
              Hand Delivery;
              Placing a copy of same in the United States Mail, properly
              addressed and first-class postage prepaid to; and/or
         XX   Using the Alafile or CM/ECF system which will send notifications of
              such to the following:

T. Geoffrey Dillard, Esq.
Timothy L. Dillard, Esq.
Dillard & Associates, L.L.C.
3928 Montclair Road, Suite 208
Birmingham, Alabama 35213
dillardandassoc@aol.com


                                            /s/ Virginia F. Gambacurta
                                            OF COUNSEL
                                           DOCUMENT 11
          Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 PageELECTRONICALLY
                                                                  287/21/2021    FILED
                                                                     of 41 9:11 AM
                                                                                   68-CV-2021-900312.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                               KAREN DUNN BURKS, CLERK
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                  BESSEMER DIVISION


DEBRA CRAIG, an individual,                       )
                                                  )
     Plaintiff(s),                                )
                                                  )
v.                                                )   CIVIL ACTION NO.: 68-CV-2021-900312
                                                  )
DOLLAR TREE, a corporation, et al.                )
                                                  )
                                                  )
     Defendant(s).                                )

____________________________________________________________________________

              DEFENDANT’S FIRST INTERROGATORIES TO PLAINTIFF
____________________________________________________________________________

         COMES NOW Defendant designated as “Dollar Tree” (hereinafter “Dollar Tree” or

“Defendant”) and propounds the following interrogatories to the Plaintiff pursuant to Rule 33 of

the Alabama Rules of Civil Procedure:

                                         INSTRUCTIONS

         1.      In answering these Interrogatories, you are required to furnish all information

available to you or subject to reasonable inquiry by you, including, but not limited to, information

in your possession, the possession of your attorneys, advisors or other persons directly or

indirectly employed by you, your attorney, or anyone else otherwise subject to your control.

         2.      If any information called for by an Interrogatory is withheld because you claimed

such information is contained in a privileged document, for each such document state the

following:

                 (a)    its date and type ( e.g. letter, memorandum, etc.);

                 (b)    its author;

                 (c)    to whom addressed;

                 (d)    all copy addressees;
                                           DOCUMENT 11
         Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 29 of 41



               (e)     all other persons who have received, copied, or otherwise been permitted

                       to see all or part of the original or any copy thereof;

               (f)     the description of the subject matter discussed, described, referred to

                       therein;

               (g)     the specific reasons why you claim it is privileged; and

               (h)     the name of its present custodian.

         3.    In addition to the instructions pertaining to the Interrogatory, if the Plaintiff chooses

to attach documents in lieu of an answer to a specific Interrogatory, Defendant requests that each

document be segregated, organized, identified and specified with respect to the particular

numbered request and response to which the documents are being produced.

                                           DEFINITIONS

         1.    “Plaintiff”, “You”, or “Yours” means the named Plaintiff in this case, Debra Craig,

including agents, attorneys or any other persons acting or purporting to act on behalf of said

Plaintiff.

         2.    “Identify” or “Identification” shall mean:

               (a)     when used in reference to a natural person, the person’s full name, present

                       or last known address, present or last known position, and title and

                       employer or business affiliation;

               (b)     when used in reference to a business entity, the entity’s name and address,

                       its principal place of business, and the legal nature of the entity (i.e.,

                       corporation, partnership, etc.);

               (c)     when used in reference to a document, the description (i.e., letter,

                       memorandum, report, etc.), its title and date, the number of pages thereof,

                       the subject matter and author, the person or persons to whom it was

                       directed, and its present location and the identity of the person or entity

                       presently having possession, control or custody of such documents;
                                          DOCUMENT 11
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 30 of 41



       3.      “Specify in all possible detail” means to describe completely and accurately the

subject matter about which inquiry is made, using the simplest, and most factual statements of

which you are capable.

       4.      Plural words include the singular equivalent, and singular words include the plural

equivalent.

       5.      “And” includes the disjunctive “or”, and “or” includes the conjunctive “and”.

       6.      “Incident” refers to the July 11, 2020 accident referenced in your Complaint.

                                DUTY OF SUPPLEMENTATION

       You are under a duty seasonably to supplement, update and amend your responses and

answers to the following discovery in the following categories:

       (A)     Any request or question directly addressed to:

               (1)    the identity and location of persons having knowledge of discoverable

                      matters, and

               (2)    the identity of each person expected to be called as an expert witness at

                      the trial, the subject matter on which each person is expected to testify, and

                      the substance of their testimony.

       (B)     Any response or answer to questions or requests, if you obtain information upon

the basis of which:

               (1)    you know that the prior response was incorrect when made, or

               (2)    you know that the response when made is no longer true and the

                      circumstances are such that a failure to amend the response is in

                      substance of knowing concealment.

                          FIRST INTERROGATORIES TO PLAINTIFF

       1.      State your full legal name, residence address, date of birth, Social Security

Number, driver’s license number, educational background, occupation and business address.
                                            DOCUMENT 11
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 31 of 41



        2.     Identify all individuals who provided information and/or who participated in

preparing responses to these interrogatories.

        3.     Identify all document(s) relied upon or examined by Plaintiff and/or her agent(s) in

preparing Plaintiff’s responses to these interrogatories.

        4.     Identify each and every employer of yours during the last ten (10) years.

        5.     Specify in all possible detail how the incident, made the basis of Plaintiff’s

Complaint, occurred.

        6.     Specify in all possible detail each and every physiological and emotional injury you

claim you sustained as a result of the incident.

        7.     Specify in all possible detail and quantify separately and severally each and every

damage you claim you have sustained as a result of the incident.

        8.     Specify in all possible detail any injuries that you have suffered before the incident

for which you have sought medical treatment.

        9.     Identify each health care provider, including but not limited to, physicians,

chiropractors, physical therapists and hospitals, from which you have sought medical treatment

during the last ten (10) years regardless of the reason for seeking treatment.

        10.    Identify each health care provider, including but not limited to, physicians,

chiropractors, physical therapists and hospitals, from which you have sought medical treatment

related to the alleged injuries made the basis of this litigation.

        11.    Identify all individuals who accompanied you to Defendant’s premises on July 11,

2020.

        12.    Identify all individuals known or believed by you to have witnessed the incident.

        13.    Identify every expert witness, including medical experts, whom you expect to testify

at the trial of this action and specify in all possible detail the substance of the facts and opinions

to which each expert is expected to testify, including in your response a summary of the grounds

for the opinion of each such expert.
                                            DOCUMENT 11
         Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 32 of 41




         14.    Identify all witnesses Plaintiff plans to call to testify in this case and state in all

possible detail each witnesses’ anticipated testimony.

         15.    Identify every standard, code, regulation, statute and/or duty you contend was

violated by Defendant with regard to the incident.

         16.    Specify in all possible detail your claim that Defendant was negligent as alleged in

your Complaint. Please include in your response any and all facts that support your negligence

claim and identify all individuals who have or claim to have knowledge to support your negligence

claim.

         17.    Specify in all possible detail your claim that Defendant was wanton as alleged in

your Complaint. Please include in your response any and all facts that support your wantonness

claim and identify all individuals who have or claim to have knowledge to support your wantonness

claim.

         18.    State all facts that support your contention that Defendant Dollar Tree “failed to

maintain their premises in a safe condition” as alleged in Plaintiff’s Complaint.

         19.    Identify all individuals who have or claim to have knowledge to support your

contention that Defendant Dollar Tree “failed to maintain their premises in a safe condition” as

alleged in Plaintiff’s Complaint.

         20.    Specify in all possible detail the defective condition on Defendant’s premises as

alleged in Plaintiff’s Complaint.

         21.    State all facts that support your contention that Defendant Dollar Tree knew or

should have known of the defective condition on its premises and failed to adequately warn the

Plaintiff of said defective condition as alleged in Plaintiff’s Complaint.

         as alleged in Plaintiff’s Complaint.

         22.    Identify all individuals who have or claim to have knowledge to support your

contention that Defendant Dollar Tree knew or should have known of the defective condition on
                                           DOCUMENT 11
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 33 of 41



its premises and failed to adequately warn the Plaintiff of said defective condition as alleged in

Plaintiff’s Complaint.

       23.     Identify all entities against which you have made a claim for personal injuries

and/or property damages within the ten (10) years preceding the incident.

       24.     State whether you have ever been arrested or convicted of any crime. If so, identify

the county and court where such arrest or conviction took place and identify the charge of the

arrest and the results following the arrest.

       25.     State whether you have ever filed for Social Security benefits. If so, identify the

city and state where you filed for such benefits, and state any and all rulings you have received

in connection with the filing for such benefits.

       26.     State whether you have ever filed for bankruptcy. If so, state whether the case

has been discharged and identify the date of the filing, the court, and the case number.

       27.     Specify in all possible detail any and all conversations or other oral

communications whether directly to you, directly from you, overheard by you, or otherwise

involving any defendant or any defendant's employees, agents, or representatives regarding the

incident and/or the premises made the basis of this litigation. Include all available detail in your

response, including but not limited to the substance of what was said, the identity of the person

making the statement, the identity of anyone else who was present or otherwise witnessed the

statement, and the date, time, and location the statement was made.

       28.     At the time of the incident made the basis of this lawsuit or at any time since the

incident, please state whether you were insured or covered under any type of health or medical

insurance, workers’ compensation insurance, Medicare, Medicaid, or any other collateral source

which provided health and/or medical benefit coverage or payments on your behalf to health care

providers for any of the injuries or damages you are claiming in this lawsuit, and, if so, state:

               a.        The name of the entity or source that made said payment on Plaintiff’s
                         behalf, including the group/contract/policy numbers, the amount of said
                         payment, and to whom said payment was made.
                                           DOCUMENT 11
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 34 of 41




               b.     The specific expense, injury, damage, or treatment said payment was
                      made for.

               c.     Whether you were required to pay a deductible and/or co-pay, or any
                      amount out-of-pocket to said entity or provider, and if so, to whom payment
                      was made, and in what amount.

               d.     Whether the entity has asserted a lien or subrogation claim pertaining to
                      any proceeds you may receive through the disposition of this lawsuit.

               e.     The amount of said lien or subrogation claim.

               f.     If a lien has been filed, the date the lien was filed and the county and state
                      where said lien is filed.

               g.     Whether the subrogation claim(s) or lien(s) have been paid or otherwise
                      satisfied.

       29.     State whether you have ever filed for Social Security benefits. If so, identify the city

and state where you filed for such benefits, and state any and all rulings you have received in

connection with the filing for such benefits, whether counsel was retained to assist with the

application and the name of said attorney, and if Social Security Disability benefits were awarded,

the date in which you will become a Medicare beneficiary.

       30.     Please list each and every pharmacy that you have ever used. For each pharmacy,

include the name of the pharmacy, address, and dates that you used each pharmacy.

       31.     Identify all documents withheld under a claim of privilege, stating the privilege

claim, the dates the document was created and last modified, who created and last modified the

document, the form of the document (i.e., if electronic, the file type) and a summary description

of the contents of the document.




                                               /s/ Virginia F. Gambacurta
                                               GLENN E. IRELAND (IRE002)
                                               VIRGINIA F. GAMBACURTA (FLO033)
                                               A. BRITTON O’SHIELDS (O’S002)
                                               Attorneys for Defendant
                                         DOCUMENT 11
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 35 of 41



OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
       vgambacurta@carrallison.com
       boshields@carrallison.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of July, 2021, I have served a copy of the above and
foregoing on counsel for all parties by:

              Facsimile transmission;
              Hand Delivery;
              Placing a copy of same in the United States Mail, properly
              addressed and first-class postage prepaid to; and/or
         XX   Using the Alafile or CM/ECF system which will send notifications of
              such to the following:

T. Geoffrey Dillard, Esq.
Timothy L. Dillard, Esq.
Dillard & Associates, L.L.C.
3928 Montclair Road, Suite 208
Birmingham, Alabama 35213
dillardandassoc@aol.com


                                            /s/ Virginia F. Gambacurta
                                            OF COUNSEL
                                             DOCUMENT 12
           Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 PageELECTRONICALLY
                                                                   367/21/2021    FILED
                                                                      of 41 9:11 AM
                                                                                  68-CV-2021-900312.00
                                                                                  CIRCUIT COURT OF
                                                                             JEFFERSON COUNTY, ALABAMA
                                                                              KAREN DUNN BURKS, CLERK
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                  BESSEMER DIVISION


DEBRA CRAIG, an individual,                       )
                                                  )
     Plaintiff(s),                                )
                                                  )
v.                                                )   CIVIL ACTION NO.: 68-CV-2021-900312
                                                  )
DOLLAR TREE, a corporation, et al.                )
                                                  )
                                                  )
     Defendant(s).                                )

____________________________________________________________________________

 DEFENDANT’S FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF
____________________________________________________________________________

         COMES NOW the Defendant designated in Plaintiff’s Complain as “Dollar Tree”

(hereinafter “Dollar Tree” or “Defendant”) and propounds the following requests for production to

Plaintiff pursuant to Rule 34 of the Alabama Rules of Civil Procedure:

                                             INSTRUCTIONS

         1.      In answering these requests, you are required to furnish all documents and

information available to you or subject to reasonable inquiry by you, including, but not limited to,

information in your possession, the possession of your attorneys, advisors or other persons

directly or indirectly employed by you, your attorney, or anyone else otherwise subject to your

control.

         2.      If any information called for by a request is withheld because you claimed such

information is contained in a privileged document, for each such document state the following:

                        (a)    its date and type ( e.g. letter, memorandum, etc.);

                        (b)    its author;

                        (c)    to whom addressed;

                        (d)    all copy addressees;
                                             DOCUMENT 12
         Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 37 of 41



                       (e)     all other persons who have received, copied, or otherwise been

                               permitted to see all or part of the original or any copy thereof;

                       (f)     the description of the subject matter discussed, described, referred

                               to therein;

                       (g)     the specific reasons why you claim it is privileged; and

                       (h)     the name of its present custodian.

         3.    Defendants request that each document produced in response to these requests

be segregated, organized, identified and specified with respect to the particular numbered request

and response to which the documents are being produced.

                                             DEFINITIONS

         1.    “Plaintiffs”, “You”, or “Yours” means the named Plaintiff in this case, Debra Craig,

including agents, attorneys or any other persons acting or purporting to act on behalf of said

Plaintiff.

         2.    “Identify” or “Identification” shall mean:

               (a)     when used in reference to a natural person, the person's full name, present

                       or last known address, present or last known position, and title and

                       employer or business affiliation;

               (b)     when used in reference to a business entity, the entity's name and address,

                       its principal place of business, and the legal nature of the entity (i.e.,

                       corporation, partnership, etc.);

               (c)     when used in reference to a document, the description (i.e., letter,

                       memorandum, report, etc.), its title and date, the number of pages thereof,

                       the subject matter and author, the person or persons to whom it was

                       directed, and its present location and the identity of the person or entity

                       presently having possession, control or custody of such documents;
                                          DOCUMENT 12
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 38 of 41



       3.      “Specify in all possible detail” means to describe completely and accurately the

subject matter about which inquiry is made, using the simplest, and most factual statements of

which you are capable.

       4.      Plural words include the singular equivalent, and singular words include the plural

equivalent.

       5.      “And” includes the disjunctive “or”, and “or” includes the conjunctive “and”.

       6.      “Incident” refers to the July 11, 2020 accident referenced in your Complaint.

                                DUTY OF SUPPLEMENTATION

               You are under a duty seasonably to supplement, update and amend your

responses and answers to the following discovery in the following categories:

       (A)     Any request or question directly addressed to:

               (1)    the identity and location of persons having knowledge of discoverable

                      matters, and

               (2)    the identity of each person expected to be called as an expert witness at

                      the trial, the subject matter on which each person is expected to testify, and

                      the substance of their testimony.

       (B)     Any response or answer to questions or requests, if you obtain information upon

the basis of which:

               (1)    you know that the prior response was incorrect when made, or

               (2)    you know that the response when made is no longer true and the

                      circumstances are such that a failure to amend the response is in

                      substance of knowing concealment.

                      REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.      Copies of any and all medical records, doctors’ records, doctors’ reports, hospital

records and reports, reports from any chiropractor or other health care provider, emergency room
                                            DOCUMENT 12
            Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 39 of 41



reports, and correspondence from or to any physicians from whom you have sought treatment as

a result of the injuries claimed in your Complaint.

        2.       Copies of all medical bills from any health care provider pertaining to the injuries

you allege you received as a result of the incident.

        3.       Copies of any other written materials which in any way pertain to the injuries

claimed in your Complaint.

        4.       Copies of any and all documents, exhibits, photographs, drawings, maps, and/or

demonstrative aids that Plaintiffs intend to use at the trial of this case.

        5.       Copies of any and all photographs, drawings, maps, or any other reproduction of

Defendant’s premises and the alleged defective and/or dangerous condition referenced in your

Complaint.

        6.       Copies of any and all photographs, drawings, maps, or any other reproduction of

the area where you are alleging the incident occurred.

        7.       Copies of all documents evidencing or purporting to support your claims that

Defendant was negligent and/or wanton on the occasion made the basis of your Complaint.

        8.       Copies of all documents evidencing or purporting to support your claims that

Defendant violated any standard, code, regulation, statute and/or duty with regard to the premises

on which Plaintiff claims to have been injured.

        9.       Copies of any and all photographs of Plaintiff that in any way show Plaintiff's

injuries.

        10.      Copies of any and all accident/incident reports regarding the incident made the

basis of this litigation.

        11.      Copies of any and all correspondence between Plaintiff or Plaintiff’s representative

and Defendant or Defendant’s representative, including any and all documents received by you

or your representative from Defendant or Defendant’s representative or sent by you or your

representative to Defendant or Defendant’s representative.
                                            DOCUMENT 12
         Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 40 of 41



        12.      Copies of any and all statements, written or recorded, obtained by you or on your

behalf concerning the subject litigation.

        13.      Copies of all income tax returns, including all attachments thereto, both state and

federal, of the Plaintiff for the years 2017 through the present, inclusive, being mindful of your

ongoing duty to supplement as additional tax returns are filed during the course of this litigation.

        14.      Copies of all payroll stubs, invoices for services rendered, or any other documents

of any type that reflect any earnings by Plaintiff between the date of her alleged injury and the

present date.

        15.      Copies of any and all documents regarding or reflecting monetary payments

received by the Plaintiff and/or made on the Plaintiff’s behalf as a result of the incident made the

basis of this litigation.

        16.      Copies of Plaintiff's driver’s license, Social Security card, health insurance card,

including Medicare and/or Medicaid, if applicable.

        17.      Produce a copy of any and all applications, documents, medical records,

vocational reports, rulings, determinations either supplied to or received from the Center for

Medicare and Medicaid Services and/or Social Security relating to any and all efforts to receive

such benefits.

        18.      Copies of all documents that were reviewed and/or referenced in responding to

Defendant’s First Interrogatories.




                                               /s/ Virginia F. Gambacurta
                                               GLENN E. IRELAND (IRE002)
                                               VIRGINIA F. GAMBACURTA (FLO033)
                                               A. BRITTON O’SHIELDS (O’S002)
                                               Attorneys for Defendant
                                         DOCUMENT 12
        Case 2:21-cv-01017-JHE Document 1-1 Filed 07/23/21 Page 41 of 41




OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
       vgambacurta@carrallison.com
       boshields@carrallison.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of July, 2021, I have served a copy of the above and
foregoing on counsel for all parties by:

              Facsimile transmission;
              Hand Delivery;
              Placing a copy of same in the United States Mail, properly
              addressed and first-class postage prepaid to; and/or
         XX   Using the Alafile or CM/ECF system which will send notifications of
              such to the following:

T. Geoffrey Dillard, Esq.
Timothy L. Dillard, Esq.
Dillard & Associates, L.L.C.
3928 Montclair Road, Suite 208
Birmingham, Alabama 35213
dillardandassoc@aol.com


                                            /s/ Virginia F. Gambacurta
                                            OF COUNSEL
